Citation Nr: 0618771	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  96-50 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral upper 
extremity weakness, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1988 and from February to May in 1991. He had a tour of duty 
in Southwest Asia during his second period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. The Board remanded this case back to 
the RO in January 1999, May 2000, and June 2001.

In the Board's prior remands, the Board listed the veteran's 
claims for service connection for right and left upper 
extremity weakness as separate issues. In view of the facts 
of the case, and for the sake of a more concise analysis, the 
Board, in its March 2005 decision treated this as a single 
bilateral disorder in that decision and the Board will 
continue to so characterize the issue on appeal.

The Board denied entitlement to service connection for right 
and left upper extremity weakness in its March 2005 decision. 
The issue of entitlement to service connection for memory 
loss, to include as due to an undiagnosed illness, was 
remanded to the RO for further development.  The veteran 
subsequently appealed the March 2005 Board denial of service 
connection for bilateral upper extremity weakness to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2006 the Court granted a Joint Motion to vacate 
the Board's March 2005 decision in regard to that issue and 
remanded the matter back to the Board.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

It is apparent from the record that clinical records from a 
VA medical center are available that are relevant to the 
veteran's claim for service connection for weakness in the 
upper extremities, but have not been associated with the 
claims folder.  As VA has notice of the existence of 
additional pertinent VA records, such must be retrieved and 
associated with the other evidence already on file. 38 
U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. Derwinski, 
2 Vet. App. 611(1992); see also Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

In addition, the record also indicates that the veteran has 
received treatment from private physicians for his disability 
affecting his upper extremities.  The VCAA requires that 
relevant private clinical records must be obtained and 
associated with the claims folder prior to further appellate 
consideration of this case. 38 C.F.R. § 3.159 (c) (1) (2004).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all clinical 
records (especially all written notes) 
documenting the veteran's treatment for 
disability affecting the upper 
extremities at the Hines VA Medical 
Center.  The RO should also contact the 
VA physician identified as Doctor 
Steele who is the veteran's primary 
physician at that facility and request 
that she provide a statement that the 
veteran does have weakness in both of 
his upper extremities and that this is 
related to the same symptoms that 
affect the veteran's lower extremities.  
All records and medical statements 
received by the RO should be associated 
with the claims folder.  

2.	The RO should contact the veteran and 
ask for the full names and addresses of 
the private physicians, identified as 
Doctor Levy and Doctor Bhandarkar, who 
have treated him for disability 
affecting the upper extremities.  When 
the veteran responds and provides 
appropriate authorization, these two 
physicians should be contacted and 
requested to provide copies of all 
clinical records documenting the 
veteran's treatment.  All records 
obtained should be associated with the 
claims folder.  

3.	The veteran's claim for service 
connection for weakness of the upper 
extremities should then be re- 
adjudicated, and if not fully granted, 
a supplemental statement of the case 
should be issued. The case should then 
be returned to the Board if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



